148 S.E.2d 7 (1966)
267 N.C. 253
ANSON BANK & TRUST COMPANY
v.
Cole HENRY.
No. 534.
Supreme Court of North Carolina.
May 4, 1966.
*8 Taylor, McLendon & Jones, Wadesboro, for plaintiff appellee.
Theron L. Caudle, Wadesboro, for defendant appellant.
PER CURIAM:
Defendant's case on appeal contains no assignments of error as required by Rule 19(3), Rules of Practice in the Supreme Court. Therefore, unless error appears on the face of the record proper, or the issues are insufficient to support the judgment entered, the judgment will be sustained. First Union National Bank of North Carolina v. Bryant, 257 N.C. 42, 125 S.E.2d 291. The issues establish defendant's indebtedness to plaintiff and are, therefore, clearly sufficient to support the judgment.
Defendant's evidence in the case on appeal is set out entirely in questions and answers instead of in narrative form as required by Rule 19(4), Rules of Practice in the Supreme Court. When this rule is ignored, the Court considers only errors presented by the record proper. Standard Amusement Co. v. Tarkington, 251 N.C. 461, 111 S.E.2d 538. In this case no such errors appear.
The appeal is
Dismissed.
MOORE, J., not sitting.